Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Prosecution is reopened using Park (US 2017/0261213) and the previous indication of allowable subject matter is withdrawn.

Specification
The disclosure is objected to because of the following informalities: In the PGPUB paragraphs 52, 65, 69 and 91, “projection” and “projects” has too many definitions and is misleading the disclosure based on the Webster definitions in the following and should be replaced with a unique meaning.  
    PNG
    media_image1.png
    1031
    773
    media_image1.png
    Greyscale



Claim Objections
The previous claim objections are withdrawn. However, new objections are made.
In claims 1 and 3-4, “projects” in claim 1 at line 16, and “projection” and “projecting” in claim 3 at line 3 and “projection” in claim 4 at line 2, the Webster definition has too many definitions and is misleading the claim limitations and should be replaced with a unique meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0261213).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Park teaches
A cooking appliance (OVEN AND CONTROL METHOD THEREOF; title, Fig. 2

    PNG
    media_image2.png
    500
    420
    media_image2.png
    Greyscale
) comprising:

a housing (the left and right walls of the cooking chamber 20; P79:5-6, Fig. 2),

a cooking chamber (the cooking chamber 20; P79:5-6, Fig. 2) arranged in the housing and having a cooking chamber opening (an opening 12; P78:5, Fig. 2) that can be opened and closed by a cooking chamber door (the door unit 40; P299:5, Fig. 28 [which is same as] the door unit 40; P78:end, Fig. 2), wherein the door is surrounded by a circumferential door seal (a front panel 11; P77:1, Fig. 2 wherein the “front panel 11” abuts and seals “the rear door frame 41b”  sealing “the opening 12” when closed) arranged on the door inner side or on a housing area (the flat outer surface of “a front panel 11”; P77:1, Fig. 2) adjacent (surrounding as graphically disclosed in Fig. 2) to the cooking chamber opening,

(the front-most pane among “the plurality of glass members 43; P299:5, Fig. 28

    PNG
    media_image3.png
    559
    510
    media_image3.png
    Greyscale
) that is adjacent to the cooking chamber, 

wherein, in the closed state (operational state as graphically disclosed in Fig. 1) of the cooking chamber door, the inner pane abuts (seals due to “closing”; Fig. 2) the door seal, and  wherein the cooking chamber door has an outer pane (the rear-most pane among “a plurality of glass members 43; P86:1, Fig. 8) that is arranged at a distance (the gap between the outer and inner panes as disclosed in Fig. 8) apart from the inner pane and that together with the inner pane delimits a cooking chamber door (a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28, wherein all above limitations including “a cooking chamber door interior space” are conventional structural elements), and an optoelectronic sensor (the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28),

wherein, in the closed state (The open front part of the cooking chamber 20 closed by a door unit 40; P78:7-8 as shown in Fig. 28) of the cooking chamber door, the optoelectronic sensor projects into a reception area (the housing area containing “the camera module 400” inside “a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28) of the cooking chamber door interior space wherein the reception area is arranged outside (out of the “front panel 11”; P77:1, Fig. 2) the door seal.

Regarding claim 2, Park teaches
the reception area is provided with an inspection window (a transparent material such as glass so that a user can check the cooking process of a cooking material; P85:1-3, Fig. 2).

Regarding claim 3, Park teaches
the optoelectronic sensor (the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28) is disposed in conjunction (together; Fig. 28) with a housing projection (Housing-Projection; Fig. 289

    PNG
    media_image4.png
    411
    502
    media_image4.png
    Greyscale
) of the housing projecting from an appliance cooking chamber front face (the outer surface of “a front panel 11”; P77:1, Fig. 2).

Regarding claim 4, Park teaches
when the cooking chamber door (the door unit 40; P299:5, Fig. 28) is closed, the housing projection (Housing-Projection; Fig. 28) is sealed (the “front panel 11” abuts and seals “the rear door frame 41b”  sealing “the opening 12” when closed

    PNG
    media_image2.png
    500
    420
    media_image2.png
    Greyscale
) into (sealing the hot air in “20” entering into “a door outlet port 45 formed in the rear door frame 41b”; P87:6-7, Fig. 28) the reception area (the housing area containing “the camera module 400” inside “a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28).

	Regarding claim 10, Park teaches 
the housing (the left and right walls of the cooking chamber 20; P79:5-6, Fig. 2) includes a data transmission line (The electric conductors connected to “The communication board 135”; P118:1) connected to a device controller/device regulation (the control action of “The communication board 135”; P118:1), wherein the device controller/device regulation is operatively connected to the optoelectronic sensor (the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28) via the data transmission line.

	Regarding claim 11, Park teaches
the device controller/device regulation (the control action of “The communication board 135”; P118:1) is operatively connected via a further data transmission line (The electric conductors connected between “the input means”; P90:1 and  “The communication board 135”; P118:1) to a user interface (input means provided in an external device or the oven 1; P194:2-3 [including] a display module 60; P90:1, Fig. 2 for “the control command input by the user”; P181:bottom) that is arranged at an appliance front side (a machine room cover 15; P90:bottom, Fig. 2) of the housing (the walls of the cooking chamber 20; P79:5-6, Fig. 2).

	Regarding claim 13, Park teaches 
the optoelectronic sensor (the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28) comprises a camera (the camera module 400; P299:4-5, Fig. 28) and a camera lens (the lens of “the camera module 400”; P299:4-5, Fig. 28).

Regarding claim 14, Park teaches
said optoelectronic sensor (the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28) is arranged in a second housing (the casing of “the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28) affixed in the reception area (the housing area containing “the camera module 400” inside “a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28).

Regarding claim 15, Park teaches
the second housing  (the casing of “the camera module 400”; P299:4-5, Fig. 28) is provided with an inspection window (a transparent material such as glass so that a user can check the cooking process of a cooking material; P85:1-3, Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0261213) as applied to claim 1 above, and further in view of Churovich (US 2017/0329125).

Regarding claim 5, Park discloses
the optoelectronic sensor (the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28) further comprises a sensor housing (the casing of “a camera module 400”; P299:2, Fig. 28) and a sensor eye (the optics of “a camera module 400”; P299:2, Fig. 28), wherein the sensor eye is connected to the sensor housing, and wherein the sensor eye is arranged in the reception area (the housing area containing “the camera module 400” inside “a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28) and the sensor housing is arranged in the housing (the left and right walls of the cooking chamber 20; P79:5-6, Fig. 2).

but is silent regarding
the sensor eye is connected to the sensor housing via an optical cable, 



	However, Churovich discloses, in the analogous field for “a split cut-away top view of the first representative embodiment of the electronic visual food probe of FIG. 1” (P16:1-2, Figs. 1, 8

    PNG
    media_image5.png
    227
    552
    media_image5.png
    Greyscale
),
the sensor eye (second elongated optic lens 48; P22:1-2, Fig. 8) is connected to the sensor housing (a slightly flattened box-shaped handle 14; P19:8-9, Fig. 8) via an optical cable (The second fiber optic cable 50 then extending up through the stem 32 and into the handle 14, where it connects to the digital image sensor 52; P22:P22:6-9, Fig. 8), 

	The advantage of using Churovich’s electronic visual food probe 10 is not only to “generate a substantially accurate visual image of the coloration of an interior sliver or length within a piece of cooked meat in a single scan for determination of sufficient level of cooking, but also to provide a light guide which minimizes the scattering of the collected light by the optic lens 48 through a curved path.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park with Churovich by replacing Park’s camera module 400 with Churovich’s electronic visual food probe 10 in order not only to “generate a substantially accurate visual 
 
Regarding claim 6, Park in view of Churovich discloses
the optoelectronic sensor (Churovich: the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28) has sensor housings (Churovich: An elongated, rigid, substantially uniform tubular stem 32; P20:1-2, Fig. 8) provided in the housing and sensor eyes (Churovich: second elongated optic lens 48; P22:1-2, Fig. 8) provided in the reception area (Park: the housing area containing “the camera module 400” inside “a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28), wherein the sensor housings are coupled with, respectively, one optical cable reaching to an air gap (Park: one of the two “door outlet port 45; Fig. 28) between the housing and the reception area.

Churovich discloses a “sensor housing” and a “sensor eye” as mapped above, but Park in view of Churovich is silent regarding
two sensor housings and two sensor eyes
	
	Churovich discloses the claimed invention except for two sensor housings and two sensor eyes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to an optimally desired number of sensor housings and sensor eyes without changing the function of the sensor eyes but simply changing the size of the structure containing them, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 7, Park in view of Churovich discloses
the inner pane (Park: the inner-most pane among “a plurality of glass members 43” to “the cooking chamber 20”; Fig. 28) is provided with a plurality of optical eyes (Park: the six surfaces of the inner-most pane among “a plurality of glass members 43”; Fig. 28 wherein the spec discloses “partly ground surfaces of the inner pane 7” those are the notched surface in Fig. 5).

Claims 8-9, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0261213) as applied to claim 3 above, and further in view of Camarillo Fernandez (US 2011/0149551).

Regarding claim 8, Park discloses
further comprising a prism is arranged in the cooking chamber door interior space (Park: a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28).

Park discloses “the cooking chamber door interior space” as mapped above, but is silent regarding
a prism is arranged in the cooking chamber door interior space

However, Camarillo Fernandez discloses, in the analogous field for “A light guide is placed on the door's length between the exterior glass and the interior glass” (P32:20-21, Figs. 10-11),
a prism (3) is arranged in the cooking chamber door interior space (the space “between the exterior glass and the interior glass”; P32:20-21, Fig. 11)

	The advantage of using Camarillo Fernandez’ light guide 29 is to propagate the light beam through and along the light guide to a desired location without being scattered.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park with Camarillo Fernandez by adding Camarillo Fernandez’ light guide 29 to Park’s camera inside the door in order to propagate the light beam through and along the light guide toward the optics of Park’s camera without being scattered.

Regarding claim 9, Park in view of Camarillo Fernandez discloses
(Camarillo Fernandez: mirrors; P11:7 from bottom) is arranged in the cooking chamber door interior space (Camarillo Fernandez: the space “between the exterior glass and the interior glass”; P32:20-21, Fig. 11).

Regarding claim 12, Park in view of Camarillo Fernandez discloses
the deflection mirror (Camarillo Fernandez: one of “mirrors”; P11:7 from bottom) comprises a plurality of deflection mirrors (Camarillo Fernandez: the number of “mirrors”; P11:7 from bottom) arranged in the cooking chamber door (the door unit 40; P299:5, Fig. 28) and/or in the cooking chamber.

Regarding claim 16, Park in view of Camarillo Fernandez discloses
further comprising a deflector appliance (Park: the casing containing “the camera module 400”; P299:4-5, Fig. 28 wherein it has a channel shape) that is arranged in the reception area (Park: the local volume of the casing containing “the camera module 400” inside “a space between the plurality of glass members 43 of the door unit 40”; P299:4-5, Fig. 28) adjacent to the optoelectronic sensor (Park: the camera module 400 disposed in a space between the plurality of glass members 43 of the door unit 40; P299:4-5, Fig. 28).

Regarding claim 17, Park in view of Camarillo Fernandez discloses
the deflector appliance (Camarillo Fernandez: the support 37; P37:9, Figs. 11 wherein the light guide 29 propagates the received light to the opposite site of the receiving end or the emitting end) is embodied as a deflector plate (Camarillo Fernandez: the structure of “the support 37”; P37:9, Figs. 11) that is spring-loaded (Camarillo Fernandez: the flexibility of the  two horizontal ribs of “the support 37”; P37:9, Figs. 11).

Regarding claim 19, Park in view of Camarillo Fernandez discloses
the deflector appliance (Park: the casing containing “the camera module 400”; P299:4-5, Fig. 28 wherein it has a channel shape) is embodied as a U profile (Park: the casing containing “the camera module 400”; P299:4-5, Fig. 28 wherein it has a channel shape).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0261213) as applied to claim 3 above, and further in view of Camarillo Fernandez (US 2011/0149551) as applied to claim 16 above, and further in view of Wolf (US 20190124250).

Regarding claim 18, Park in view of Camarillo Fernandez discloses
the deflector appliance (Park: the casing containing “the camera module 400”; P299:4-5, Fig. 28 wherein it has a channel shape) is provided with a cleaning part.

Park discloses “the deflector appliance” as mapped above, but is silent regarding
the deflector appliance is provided with a cleaning part

However, Wolf discloses, in the technical endeavor to solve the problem of “cleaning at least the distal end of the endoscope” (P9:2-3, Fig. 2

    PNG
    media_image6.png
    448
    511
    media_image6.png
    Greyscale
 
wherein the spec discloses the technical endeavor to solve “the sensor 10 cleaned by the cleaning part 36”; PGPUB, P71:2-1 from bottom)
the deflector appliance (a guide channel 7; P25:9) is provided with a cleaning part (a cleaning device 9 in order to clean the distal end of the endoscope 8; P25:9-10 having a camera device 10; P25:2-1 from bottom)

	The advantage of using Wolf’s cleaning device 9 is not only to improve the light-pupil density of a camera device at the end of the endoscope 8, but also to provide the cleaning convenience without disintegrating the whole device to access and clean the camera device 10.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park in view of Camarillo Fernandez with Wolf by adding Wolf’s cleaning device 9 to Park’s casing containing “the camera module 400” in order not only to improve the light-pupil density of a camera device at the end of the endoscope 8, but also to provide the cleaning convenience without disintegrating the whole device to access and clean the camera device 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gotz (US-7252402), Tran (US-10022614).

Applicant is required to make the necessary corrections within a shortened statutory period set to expire TWO MONTHS from the mailing date of this letter to avoid ABANDONMENT of the application. Extensions of time may be granted under 37 CFR 1.136.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761